Citation Nr: 0025181	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-02 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for cardiovascular 
disease.  

3.  Entitlement to an increased rating for service-connected 
pes planus, second degree, congenital, bilateral, with 
tenderness over the longitudinal and transverse arches, 
currently evaluated as 10 percent disabling, to include the 
issue of entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased rating for 
pes planus.  Appeal is also taken from a January 1999 rating 
decision that denied service connection for arteriosclerotic 
cardiovascular disease and psoriasis.  

Service connection for seborrheic dermatitis of the scalp was 
denied by the RO in a May 1949 rating decision.  However, 
there is no indication that the veteran was notified of his 
decision.  Therefore, the Board will review the claim for 
service connection for a skin disorder as it was reviewed by 
the RO, on a de novo basis.  

The issue of entitlement to service connection for 
cardiovascular disease will be addressed in the REMAND 
immediately following this decision.  


FINDINGS OF FACT

1.  No medical evidence has been presented to render 
plausible a claim that any current skin disorder is the 
result of a disease or injury incurred in service.

2.  Pes planus is currently manifested by complaints of pain, 
loss of the longitudinal arch, full range of motion of the 
ankles and subtalar joints, strong inversion and eversion, 
and good posterior tibial and peroneal muscle function.  

3.  The veteran's service-connected pes planus does not 
present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder is 
not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
service-connected pes planus have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, 5284 (1999).  

3.  The evidence does not warrant referral to the appropriate 
VA official for consideration of an extraschedular rating for 
the veteran's service-connected pes planus.  38 C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a skin disorder

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the service medical records disclose no complaints or 
findings of a skin disorder.  On examination for separation 
from active duty in June 1946, the veteran's skin was 
described as normal.  He was hospitalized at a VA facility 
from April to May 1949.  At that time, seborrheic dermatitis 
of the scalp was demonstrated.  This was treated and 
improved.  Seborrheic dermatitis of the scalp and back was 
also demonstrated on examination by VA in July 1950.  At that 
time, the veteran stated that fungus on his head had been 
bothering him since around 1944.  He was treated by a private 
doctor, Dr. Hall.  Upon VA examination in June 1961, chronic 
psoriasis of the feet and elbows was diagnosed.

Private outpatient treatment records (from Dr. Teresena), 
dated from 1967 to 1998 show treatment for psoriasis 
beginning in 1970.  VA outpatient records also reflect 
diagnoses of psoriasis from 1997 to 1999.  In February 1999, 
the veteran gave a history of psoriasis since leaving service 
in the 1950s with remissions and exacerbations over the 
years.  On VA examination in January 1999, he stated that his 
psoriasis started during active service in 1944.  Typical 
psoriasis was noted. 

The veteran and his wife also offered statements on appeal, 
including at a personal hearing in May 1999.  The veteran 
reported that he was exposed to gas, an odor, or dust during 
service and had a skin rash ever since that time.  He was 
reportedly treated for this condition during service.  After 
service, he was treated by a doctor in Memphis and by Drs. 
Buffs, Marshcalco, and Balongny.  He stated that his doctors 
were probably dead and their records were destroyed.  Another 
of his doctors relocated.  The veteran's wife stated that he 
was broken out all over his body after service.  

As noted above, the veteran has been diagnosed as having 
psoriasis.  Accordingly, the first element of a well-grounded 
claim for service connection has been satisfied. 

The veteran maintains that he was exposed to a dust, gas, or 
an odor during active service and that he first had problems 
with his skin during service in 1944. Therefore, the Board 
finds that there is sufficient lay evidence of incurrence of 
a disease or injury during service, and the second element of 
a well-grounded claim for service connection has been 
satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
experiencing continuity of skin symptomatology since active 
service.  His wife also reportedly observed his condition 
after service.  But there is no medical evidence of record of 
a nexus between any present skin disorder and any post-
service symptomatology.  Savage, 10 Vet. App. at 497, 498.  
Medical expertise is required to etiologically relate the 
present psoriasis to the veteran's service symptoms.  
However, there are no medical opinions contained in any of 
the veteran's post-service medical records relating his 
current skin disorder to any in-service disease or injury or 
to any service symptomatology.  

Although the veteran may have continuously experienced some 
skin symptomatology since active service, there is no medical 
or other competent evidence in the record that would tend to 
suggest that there was an underlying skin disability in 
service and/or that such underlying disability was the source 
all the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that any manifestations of a skin condition 
in service represented a chronic disorder rather than an 
acute and transitory condition.  While the veteran and his 
wife have ascribed his current disability to active service, 
these lay statements do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran's visual observations are sufficient concerning 
the presence of a skin rash; however, the cause of that 
condition is not a matter that is visually observable.   
There are many possible causes of the claimed skin condition, 
and the veteran is not competent to testify as to the origin 
or cause of the condition.  Unsupported by medical evidence, 
the veteran's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim.

Because no medical or other competent evidence has been 
presented or secured to render plausible a claim that any 
current skin disorder diagnosed after service had its onset 
in service or is the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for a skin disorder.  
The veteran has stated that the private doctors that treated 
him after service are deceased and/or their records are not 
available.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations with regard to this claim under 
38 U.S.C.A. § 5103(a) (West 1991).


II.  Increased rating for service-connected pes planus

A.  Factual background

Service connection for pes planus was granted by the RO in an 
August 1946 rating decision.  The current 10 percent 
evaluation was assigned, and has remained in effect, since 
that time.  More recently, the veteran sought reevaluation of 
the disability rating assigned for his service-connected 
disability in May 1998.  

A VA examination was conducted in June 1998.  The veteran's 
gait was normal.  His left foot had lost its longitudinal 
arch.  He had full range of motion in the left ankle and 
subtalar joints.  He could stand on the left forefoot, with 
the right foot pulled up from the floor.  There was no 
deformity indicating good posterior tibial and peroneal muscle 
function.  He could strongly invert and evert his foot against 
resistance.  There was a bony exostosis on the dorsum of the 
left foot, but no corns or calluses.  
The veteran's right foot was noted to have lost most of the 
longitudinal arch.  There was full range of motion in the 
ankle and subtalar joint.  There were no corns or calluses.  
The veteran had strong active inversion and eversion and could 
stand on the right forefoot with the left foot off the ground 
indicating good posterior tibial and peroneal muscle function.  
X-rays showed that he had lost both longitudinal arches.  The 
left was flatter than the right.  There were small accessory 
naviculars bilaterally, as well as degenerative changes of the 
first MP joints.  The examiner's impression was congenital pes 
planus bilaterally, left greater than right.  Photographs of 
the veteran's feet were included in a January 1999 VA 
examination report.  

Also of record are VA outpatient treatment records.  An April 
1998 x-ray of the left foot showed minimal soft tissue 
swelling at the ankle joint.  There were no significant 
degenerative changes and the left foot demonstrated no 
significant abnormality.

The veteran and his wife have offered statements on appeal, 
including at a personal hearing in May 1999.  The veteran 
stated that his feet hurt so badly that he can sometimes 
hardly walk, and that is why he stopped working.  He had pain 
in his feet upon walking.  He could walk two blocks without 
pain.  He retired in 1987.  He testified that his feet swelled 
from time to time and that he took fluid pills.  He had a 
blister on the heel of is foot.  He wore arch supports in his 
shoes.  


B.  Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
worsening of his pes planus, and he has satisfied the initial 
burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran a VA examination.  
There is no indication of any additional relevant medical 
evidence.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim, and the duty to assist 
has been complied with.  38 U.S.C.A. § 5107(a) (West 1991). 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

The severity of pes planus is ascertained, for VA purposes, 
by application of the criteria set forth in Diagnostic Code 
5276 of VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, § 4.71a (1999).  A 10 percent disability 
rating is assigned when pes planus is moderate, with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the 
feet.  A 30 percent rating is available where bilateral pes 
panus is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A maximum rating of 50 percent 
is available where bilateral pes planus is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and without improvement by 
orthopedic shoes or appliances.

A 10 percent disability rating is also warranted under 
Diagnostic Code 5284 for a moderate foot disability.  Higher 
ratings are assignable for a moderately severe (20 percent) 
or severe (30 percent) foot disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1999).

The Board concludes that the 10 percent rating adequately 
compensates the manifestations of the service-connected pes 
planus.  The findings on examination in this case do not more 
nearly approximate the 30 percent rating.  The 
service-connected pes planus is manifested by complaints of 
foot pain and difficulty walking.  Although the veteran has 
demonstrated some swelling of the left ankle, no objective 
evidence of marked deformity (pronation, abduction, etc.) or 
characteristic callosities were noted on VA examination in 
1998.  Indeed, the examiner specifically noted that there was 
no deformity and no corns or calluses.  There have been no 
findings of a moderately severe or a severe condition so as 
to warrant a higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5276, 5284 (1999).  To the contrary, the veteran has 
full range of motion of the ankles and subtalar joints, 
strong inversion and eversion, and good posterior tibial and 
peroneal muscle function.  Accordingly, for these reasons and 
bases, the Board concludes that the criteria for an increased 
disability rating for service-connected pes planus have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7 
(1999).

The Board must also determine whether consideration should be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  It is necessary 
to consider these regulatory provisions in the case of 
disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  
Because the veteran's service-connected pes planus apparently 
involves arthritis of the MP joints which may limit motion of 
the foot, the Board will consider whether an increased 
disability rating is warranted within the context of 
38 C.F.R. §§ 4.40 and 4.45.  See  VAOPGCPREC 9-98.

The medical evidence demonstrates only mild functional loss 
associated with the veteran's service-connected pes planus.  
As noted above, the veteran has full range of motion of the 
ankles and subtalar joints, strong inversion and eversion, 
and good posterior tibial and peroneal muscle function.  His 
gait is also normal.  Any pain affecting function of the feet 
is not shown to a degree beyond that contemplated by the 
current schedular evaluation assigned to this disability, as 
reflected by the medical findings of record which do not meet 
the criteria for the next higher schedular evaluation.  The 
Board further points out that pain on manipulation and use is 
among the criteria specifically considered when assigning a 
disability evaluation for pes planus under diagnostic code 
5276. 

The Board has considered whether a separate rating for 
arthritis of the veteran's feet is warranted.  See VAOPGCPREC 
23-97.  However, evidence of arthritis was specifically 
considered in assigning the veteran a 10 percent disability 
rating under Diagnostic Code 5276 and/or 5284, i.e., for an 
overall moderate disability.  Therefore, an additional rating 
for arthritis would constitute pyramiding, or compensating 
twice for the same disability.  38 C.F.R. § 4.14 (1999).

Finally, the Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the objective medical evidence does not create a 
reasonable doubt regarding the current level of his pes 
planus.  Accordingly, the Board finds that the preponderance 
of the evidence is against assignment of increased disability 
rating for the veteran's service-connected pes planus.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required any recent periods 
of hospitalization for his service-connected pes planus.  
There is no evidence in the claims file to suggest that 
marked interference with employment is the result of the 
service-connected disability.  The veteran is currently 
retired and has stated that he stopped working because of pes 
planus.  However, the medical records show that he also has a 
significant heart disability.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.

Furthermore, higher disability evaluations are available 
under the rating schedule for someone whose disability 
picture meets the criteria.  There is no evidence that the 
veteran's flat foot disability is exceptional such that it is 
impractical to apply the schedular standards.


ORDER

Having fount the claim not well grounded, entitlement to 
service connection for a skin disorder is denied.  

Entitlement to an increased rating for pes planus, second 
degree, congenital, bilateral, with tenderness over the 
longitudinal and transverse arches, to include the issue of 
entitlement to an extraschedular evaluation, is denied.


REMAND

Service connection for cardiovascular disease

Additional development is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  
The RO has not advised the veteran of the importance of his 
private medical records to his claim, and efforts to obtain 
copies of his complete VA treatment records have not been 
made.  For example, the veteran has reported that he 
underwent heart catheterization at the VA Medical 
Center in Jackson, Mississippi, in 1983.  He was also 
admitted for treatment of angina pectoris in 1983, and was 
treated by VA since that time.  He also underwent bypass 
surgery at the University of Jackson and/or University of 
Mississippi Medical Center and was treated by Dr. Cunningham.

Where a claimant with a not well-grounded claim refers to a 
specific source of evidence that might well ground the claim, 
VA has a duty to inform the claimant of the necessity to 
submit that evidence to complete his application for 
benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  It is unknown whether 
these medical records to which reference is made above might 
well ground the veteran's claim, but he has alleged that they 
are related to the condition for which he seeks service 
connection.  He should be informed of their importance and of 
his ultimate responsibility to submit evidence in support of 
his claim.  38 C.F.R. § 3.159(c) (1998).  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Epps v. Brown, 9 Vet. App. 341, 344-45 
(1996), aff'd Epps v. Gober, 126 F.3d. 1464, 1468 (Fed. Cir. 
1997).

Therefore, this case is REMANDED for the following:

1.  Tell the veteran that the private 
medical records reflecting treatment for a 
heart disorder to which he has referred 
(University of Jackson and/or University 
of Mississippi Medical Center and Dr. 
Cunningham) are important in connection 
with his claim and that, if there are 
private records pertinent to his claim, he 
should obtain and submit those records.  
See 38 C.F.R. § 3.159(c) (1998).

2.  Make the necessary arrangements to 
obtain the veteran's complete treatment 
records from the Memphis and Jackson VA 
Medical Centers dated from 1983 forward, 
and associate these records with the 
claims folder.

3.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented. 

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 



